



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Tookhi, 2012 ONCA 90

DATE: 20120209

DOCKET: C51328

Laskin, Rosenberg and LaForme JJ.A.

BETWEEN

Her Majesty The Queen

Respondent

and

Abdohadi Tookhi

Appellant

Mark C. Halfyard, for the appellant

Catherine Mullaly, for the respondent

Heard and endorsed: February 8, 2012

On appeal from the sentence imposed on October 28, 2009
    by Justice Paul M. Taylor of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

This joint submission was based on the assumption, apparently
    accepted by the trial judge, that the appellant would in a reasonable period be
    able to make restitution because of his good prospects for employment. The
    fresh evidence shows that ironically his criminal record now stands in the way
    of his obtaining employment in the field for which he has trained. He cannot
    get a pardon until he has paid the restitution and his inability to get a
    pardon prevents him from getting the type of employment that could lead to his
    making restitution of this very large amount: see
R. v. Chambers
, 2007
    ONCA 237.

[2]

The restitution order may thus, far from assisting his
    rehabilitation, undermine it.

[3]

Reducing the restitution order does not deprive the financial
    institutions of their ability to obtain civil judgments against the appellant.

[4]

Accordingly, leave to appeal is granted, the appeal is allowed
    and the restitution order is reduced to $40,000 to be distributed
pro rata
amongst the five victims.


